Proceeding pursuant to EDPL 207 to review a determination and findings of the respondent .County of Dutchess, dated July 10, 1986, authorizing the acquisition of certain property owned by the petitioners for improvement of a county road.
Adjudged that the determination is confirmed and the proceeding is dismissed, with costs.
Contrary to the condemnees’ contention, the finding that the proposed acquisition will serve a "public use, benefit or purpose” (EDPL 204 [B] [1]) is amply supported by testimony that the improvement of the intersection of Baker Road and Beekman Road in the Town of Beekman is necessary for the safety of motorists using those roads.
Furthermore, the condemnees’ claim that a public hearing on the proposed acquisition failed to conform to the Federal and State Constitutions (see, EDPL 207 [C] [1]) as a result of the alleged bias of the Commissioner of Public Works, finds no support in the record. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.